Citation Nr: 0918462	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  04-41 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of a stress fracture of the left femur, 
claimed as a left hip disability.

2.  Entitlement to an initial compensable evaluation for left 
foot hallux valgus, prior to May 5, 2004.

3.  Entitlement to an initial evaluation in excess of 10 
percent for left foot hallux valgus, since May 5, 2004.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from August 1996 to November 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which granted 
service connection for a left hip disability, rated 10 
percent disabling from December 1, 2002, and for a left foot 
disability, rated noncompensable from December 1, 2002.

In an April 2007 decision, the RO assigned a higher, 20 
percent evaluation for the left hip disability, effective 
from December 1, 2002.  The Veteran indicated that she wished 
to continue her appeal for increased evaluation.  

The case was previously before the Board in July 2007.  At 
that time, the Board remanded the claims to the RO via the 
Appeals Management Center (AMC) for additional development 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).  During the processing of the remand directives, the 
AMC awarded an increased, 10 percent evaluation for the left 
foot disability, effective from May 5, 2004.

All required action now having been taken, the claims are 
returned to the Board for further appellate adjudication.  
Please note that the Board has recharacterized the issues to 
better reflect the diagnoses and disabilities actually 
service connected.


FINDINGS OF FACT

1.  Residuals of a stress fracture of the left femur are 
manifested by pain, stiffness, and achiness in the left hip 
joint, particularly with prolonged walking or standing; the 
impairment is no greater than moderate.

2.  Prior to May 5, 2004, left foot hallux valgus was 
manifested by bunion formation and severe pain on walking, 
requiring use of orthotics or specially fit shoes.

3.  Since May 5, 2004, left foot hallux valgus is manifested 
by mild post-operative tenderness following resection of the 
first metatarsal head.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 
percent for residuals of a stress fracture of the left femur 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.71a, Diagnostic Code 5255 
(2008).

2.  The criteria for an initial 10 percent evaluation, but no 
higher, for left foot hallux valgus prior to May 5, 2004, are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.71a, Diagnostic Code 5280 (2008).

3.  The criteria for an initial evaluation in excess of 10 
percent for left foot hallux valgus since May 5, 2004, are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.71a, Diagnostic Code 5280 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

This appeal arises from the Veteran's disagreement with the 
initial evaluations following the grants of service 
connection for left hip and left foot disabilities.  Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  No additional discussion 
of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the Veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   Here, 
no VA treatment for either service connected disability has 
been identified.  The Veteran has submitted, or VA has 
obtained on her behalf, treatment records from multiple 
private care providers; there are no identified, relevant 
private medical records which have not been associated with 
the claims file.  A VA contract examination was afforded the 
Veteran in February 2005, and this report was supplemented by 
test results in April 2005.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the Veteran's service connected disorder since 
she was last examined, nor has the Veteran alleged a 
worsening of her conditions since the examination.  38 C.F.R. 
§ 3.327(a). The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted. VAOPGCPREC 
11-95.  The appellant has not identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.

Evidence

Service treatment records reflect that while in service as an 
ROTC cadet in July 1995, the Veteran sustained a left side 
compression stress fracture of the femoral neck.  In March 
1996, she underwent surgery to correct the problem; three 
screws were inserted to stabilize the bone.  She was able to 
enter onto active duty following the surgery.  Once on active 
duty, she complained of recurrent left hip pain, as well as 
intermittent left foot pain from hallux valgus.  At her 
October 2002 examination for separation, the Veteran reported 
left foot pain related to a bunion.  She stated that surgery 
had been recommended, but could not be performed prior to her 
separation.  Hallux valgus was noted by the examiner.  She 
also complained of recurrent left hip pain, particularly with 
use.

In a July 2003 statement, the Veteran indicated that she had 
not sought any treatment for the service connected 
disabilities since separating from service.

Private treatment record from Dr. GJ for the period of 
December 2003 to January 2007 reveal complaints of left foot 
pain.  The doctor recommended surgery on the foot in April 
2004.  No reports of left hip pain are reflected in Dr. GJ's 
records.

The Veteran was referred to Dr. JV in December 2003.  She 
complained of recent stiffness, achiness, and discomfort in 
the left hip.  Prolonged sitting or ambulation caused 
discomfort.  She stated that it was more discomfort than 
pain.  X-rays showed three screws in the healed base on the 
femoral neck.  Range of motion of the left leg was full, with 
no pain on internal rotation.  Tenderness over the greater 
trochanteric area was reported.  The doctor could possibly 
palpate the screw heads.  Dr. JV diagnosed tendonitis 
bursitis of the left hip, and specified that such was a 
residual of the in-service surgical treatment.  The Veteran 
was injected with steroids.

Treatment records from HM Hospital for April and May 2004 
reveal that on May 5, 2004, a bunionectomy with osteotomy of 
the first metatarsal of the left foot was performed to 
correct a hallux valgus deformity.

The surgeon, Dr. MJ, has submitted records for the period of 
March 2004 to June 2004.  In March 2004, the Veteran 
complained of a left foot bunion.  She stated that it was 
beginning to interfere with activities and the ability to 
wear shoes.  Her big toe was pushing on the second toe.  Pain 
was increasing.  There was pain with palpation of the first 
metatarsophalangeal joint on the left foot, and hallux 
abducto valgus was clinically evident.  The veteran reported 
pain with walking in April 2004, as well as redness.  
Following surgery, the Veteran reported an immediate 
reduction in pain, and by June 2004 she had returned to full 
activity.

A VA examination was conducted in February 2005.  The Veteran 
reported that following her in-service hip surgery, she has 
experienced periodic pain; the pain worsens in direct 
proportion to her activity level.  Flare-ups occur one or two 
times a week, and during these events she limps.  The veteran 
is unable to jog, and with exercise has "intense aching."  
She had not lost time from work.  She also reported a history 
of left foot bunion, removed by surgery in 2004.  She stated 
she experiences pain and swelling with walking and standing.  
She can walk a mile or stand for a half hour without pain.  
On physical examination, the range of motion of the left hip 
was full and painless.  There was no abnormal weight bearing.  
Repeated motion causes pain, fatigue, and lack of endurance, 
but no weakness or incoordination.  As to the left foot, pain 
and tenderness were noted over the left big toe, at the site 
of the bunionectomy.  Dorsiflexion of the toes caused some 
pain.  The Veteran wore arch supports and wide shoes.  No 
other condition or diagnosis of the foot was found.  X-rays 
of the left hip showed the placement of three pins in the 
femoral head, while the left foot x-rays confirmed the 
resection of the first metatarsal head. 

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Residuals of Stress Fracture

The residuals of a stress fracture of the left femur are 
currently rated under the provisions of Diagnostic Code 5255, 
which provides the criteria for evaluation of impairment of 
the femur.  With malunion of the femur, a 10 percent 
evaluation is assigned for slight knee or hip disability.  A 
20 percent evaluation is assigned for moderate knee or hip 
disability.  Marked knee or hip disability warrants a 30 
percent disability.  With a fracture of the shaft or 
anatomical neck of the femur, a 60 percent evaluation is 
assigned for either nonunion, without loose motion, weight 
bearing preserved with aid of brace; or for fracture of the 
surgical neck, with false joint.  An 80 percent evaluation is 
assigned for nonunion, with loose motion (a spiral or oblique 
fracture).

Further, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R.  § 4.45.

The Board has considered evaluation of the disability under 
other Diagnostic Codes, but has determined that Code 5255 is 
the most appropriate.  Other potentially applicable Codes, 
such as 5251, 5252, and 5253, evaluate the disability solely 
upon limitation of motion.  The evidence of record indicates 
that there is here no functional limitation of the range of 
motion, and hence no compensable evaluation would be 
assignable under those Codes, even upon consideration of 
additional functional impairment due to pain, weakness, 
fatigue, lack of endurance, or incoordination.

A review of the medical evidence of record establishes that 
there is no basis for assignment of an evaluation in excess 
of 20 percent under Code 5255.  The Veteran has consistently 
reported that since her corrective surgery in service, she 
experiences an aching pain and discomfort mainly when engaged 
in strenuous or prolonged activity.  The problems are not 
constant.  She states that she has not had to miss work due 
to her hip impairment.  Marked impairment of the joint is not 
shown.  The Board frankly would describe the degree of 
impairment as not greater than mild, but the propriety of the 
currently assigned evaluation is not before the Board.  Only 
entitlement to a higher evaluation is at issue.  Because the 
evidence of record does not show the level of functional 
impairment required to warrant that higher evaluation, the 
claim must be denied.

The Board has also considered referral for consideration of 
an extraschedular evaluation of the residuals of a stress 
fracture of the left femur.  The threshold factor for 
extraschedular consideration is a finding on part of the RO 
or the Board that the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for the service connected disability at issue are inadequate.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. 
§ 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, 
Subpart IV, Ch. 6, Sec. B(5)(c).  Therefore, initially, there 
must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. Op. 6-1996 (Aug. 16, 1996).  Thun v. 
Peake, No. 05-2066 (U.S. Vet. App. April 23, 2008).  The 
Schedule here clearly considers increased levels of severity 
of impairment, as shown by the higher available ratings.  
Moreover, because the applicable Code provides rating based 
on degree of impairment, and not the presence or absence of 
specific signs or symptoms, the Board finds that the Schedule 
in this case contemplates the disability picture presented.  
Further consideration of an extraschedular evaluation is not 
warranted.

Hallux Valgus

The Veteran's service connected left foot disability, 
identified by in-service and post service doctors as hallux 
valgus, is properly rated under Diagnostic Code 5280.  This 
Code specifically addresses impairment caused by hallux 
valgus, also known as bunions.  A 10 percent evaluation is 
assigned for severe hallux valgus, defined in the Schedule as 
"equivalent to amputation of great toe."  A 10 percent 
evaluation is also assigned for post-operative hallux valgus, 
where the metatarsal head has been resected.  No higher than 
a 10 percent evaluation is provided for in the rating 
schedule for this disability.

No other Diagnostic Code is applicable in this case.  The 
service connected disability is a listed condition, and hence 
rating by analogy to another disease or disability would not 
be appropriate.  

Two stages of evaluation are involved here; the date of 
demarcation between the two is May 5, 2004, the date of the 
Veteran's surgery.  Prior to May 5, 2004, the Board finds 
that a higher, 10 percent evaluation is warranted.  No 
evaluation is possible at this time under the description of 
"post-operative residuals", as no foot surgery had yet 
taken place.  In order to warrant assignment of a compensable 
evaluation, then, the evidence must establish that the hallux 
valgus was severe.  At the time of separation, the Veteran 
was a surgical candidate; doctors felt the condition was 
severe enough to warrant an operation.  On her separation 
physical, the Veteran reported "incredible pain" 
attributable to her hallux valgus, and stated she had to wear 
specific shoes and arch supports to deal with her chronic 
pain.  The Board find that at separation, the condition can 
be accurately described as severe.

Although the Veteran did not seek treatment for her foot 
condition until early 2004, at that time she indicated that 
her symptoms had been fairly constant, and were growing 
worse.  She again sought surgical intervention because the 
bunion was beginning to interfere with her ability to wear 
shoes as well as her activities.  The Board finds that 
immediately prior to surgery, the left foot hallux valgus 
qualified as severe in degree.  Moreover, in light of the 
Veteran's statements on treatment and the absence of 
contradictory evidence, and resolving all reasonable doubt in 
favor of the Veteran, the Board finds that left foot hallux 
valgus was severe from separation from service until May 
2004.  A higher, 10 percent evaluation is warranted prior to 
May 5, 2004.  

As was noted above, 10 percent represents the maximum 
Schedular evaluation available.  Assignment of an evaluation 
in excess of 10 percent, therefore, requires either 
application of a different Diagnostic Code or extraschedular 
evaluation.  The Board has already found that there is no 
appropriate alternative Code which can be applied here.  As 
to referral for extraschedular evaluation, the Board finds 
that the criteria under Code 5280 adequately contemplates the 
disability picture presented by allowing evaluation based on 
the severity of the functional impairment.  The signs and 
symptoms reported by the Veteran reflect complaints of 
interference with degree of activity and wearing shoes, and 
these are considered by the Schedule.  See VA Gen. Coun. 
Prec. Op. 6-1996 (Aug. 16, 1996).  Thun v. Peake, No. 05-2066 
(U.S. Vet. App. April 23, 2008).  Further consideration of an 
extraschedular evaluation is not warranted, and the claim for 
evaluation in excess of 10 percent for left foot hallux 
valgus is denied.


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a stress fracture of the left femur is 
denied.

Entitlement to 10 percent evaluation for left foot hallux 
valgus, prior to May 5, 2004, is granted, subject to the laws 
and regulations governing payment of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for left foot hallux valgus, since May 5, 2004, is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


